RUSSELL, Circuit Judge,
concurring and dissenting:
 As to Mrs. Gough, I concur in all of Judge Widener’s opinion except part VI thereof, and as to that part of his opinion I *875agree with the principles stated therein, but on the facts of her case I would not require that reinstatement be offered Mrs. Gough because she did not ask for it after her baby was born.
As to Mrs. Paxman, I think she suffered no constitutional wrong for the reasons stated by Judge Haynsworth in part IV of his opinion. Therefore, I think none of the various opinions filed has any application to her except part IV of Judge Haynsworth’s opinion as mentioned.